214 Mich. App. 156 (1995)
542 N.W.2d 321
PEOPLE
v.
FARAH
Docket No. 181235.
Michigan Court of Appeals.
Submitted October 12, 1995, at Detroit.
Decided October 24, 1995, at 9:15 A.M.
Frank J. Kelley, Attorney General, Thomas L. Casey, Solicitor General, Carl J. Marlinga, Prosecuting Attorney, and Robert John Berlin, Chief Appellate Attorney, for the people.
State Appellate Defender (by Jennifer A. Pilette), for the defendant on appeal.
Before: MICHAEL J. KELLY, P.J., and O'CONNELL and J.R. GIDDINGS,[*] JJ.
PER CURIAM.
Defendant pleaded guilty before Circuit Court Judge George R. Deneweth of possession with intent to deliver at least 50, but less than 225 grams of cocaine, MCL 333.7401(2)(a)(iii); MSA 14.15(7401)(2)(a)(iii). The court, George C. Steeh, J., Judge Deneweth's successor, sentenced defendant on December 10, 1990, to serve ten to *157 twenty years in prison. Defendant appealed as of right, MCR 7.203, and on June 11, 1993, this Court remanded to the trial court to allow defendant to withdraw his plea and to move for resentencing pursuant to MCR 7.211(C)(1). On August 23, 1994, defendant pleaded nolo contendre to the same charge before Judge Steeh, and, on October 11, 1994, the court resentenced defendant to a term of seven to twenty years' imprisonment with credit for fourteen hundred days served.
Defendant appeals the sentence as of right claiming that the sentencing judge did not properly exercise discretion in imposing the maximum sentence of twenty years. A review of the resentencing proceedings convinces this Court that Judge Steeh was aware that the maximum sentence was twenty years and that he had discretion to impose a maximum sentence less than the twenty years. The court's question to the defendant during the plea evidenced that awareness:
You understand that the maximum penalty for violating this charge is up to twenty years in prison?
The phrase "up to" satisfies this Court that the trial court had a clear understanding of its discretion in this sentencing.
The judgment of conviction and the sentence of the trial court of October 11, 1994, are affirmed.
Affirmed.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.